                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MICHAEL MALOTT,

       Plaintiff,                                         Case No. 19-cv-12254
                                                          Hon. Matthew F. Leitman
v.

JODI D’ANGELO, et al.,

      Defendants.
_______________________________________________________________________/
     ORDER (1) CONSTRUING PLAINTIFF’S LETTER (ECF #8) AS A
 MOTION TO DISMISS COMPLAINT, (2) GRANTING MOTION TO DISMISS,
      AND (3) DISMISSING COMPLAINT WITHOUT PREJUDICE

       On July 31, 2019, Plaintiff Michael Malott filed this prisoner civil-rights action

against Defendants Jodi D’Angelo and Janine Guastella. (See Compl., ECF #1.) On August

21, 2019, Malott filed a letter with the Court in which he says that he does not “want to

pursue [this action] right now.” (Letter, ECF #8 at Pg. ID 26.) Malott therefore asks the

Court to “send [the lawsuit] back to him” and to “not file it.” (Id.)

       The Court construes Malott’s August 21 letter as a motion to dismiss his Complaint.

For the reasons stated in the August 21 letter, the Court GRANTS Malott’s motion and

DISMISSES Malott’s Complaint WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: August 22, 2019


                                              1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 22, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
